FILED
                           NOT FOR PUBLICATION
                                                                            MAY 31 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TODD J. MICKEL,                                  No.   18-35178

              Plaintiff-Appellant,               D.C. No. 3:17-cv-05616-RJB

 v.
                                                 MEMORANDUM*
UNUM GROUP, DBA Paul Revere Life
Insurance Company, a foreign corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                        Argued and Submitted May 15, 2019
                               Seattle, Washington

Before: W. FLETCHER and BENNETT, Circuit Judges, and SILVER,** District
Judge.

      Todd Mickel appeals the district court’s grant of a motion for judgment on

the record under Federal Rule of Civil Procedure 52 by UNUM Group d.b.a. Paul


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
Revere Life Insurance Company (“Paul Revere”). We have jurisdiction under 28

U.S.C. § 1291 and we affirm. Because the parties are familiar with the facts of the

case, we do not recount them except as necessary.

      This case arises from a challenge under the Employee Retirement Income

Security Act (“ERISA”) to Paul Revere’s decision to terminate Mickel’s long-term

disability benefits. Where, as here, a district court reviews de novo an ERISA plan

administrator’s decision, our review on appeal is for clear error. See Dowdy v.

Metro. Life Ins. Co., 890 F.3d 802, 807 (9th Cir. 2018); Muniz v. Amec Constr.

Mgmt., Inc., 623 F.3d 1290, 1294 (9th Cir. 2010). As the district court correctly

noted, Mickel bears the burden of proof to show disability. See Muniz, 623 F.3d at

1294. We conclude that the district court did not clearly err in determining that

Mickel failed to meet his burden.

      The district court relied on a combination of Dr. Peter Mohai’s independent

medical evaluation, the surveillance footage, and an independent review of

Mickel’s medical records. These sources contain sufficient evidence that Mickel’s

medical conditions are not totally disabling within the meaning of the plan such

that we are not “left with the definite and firm conviction that a mistake has been

committed.” Concrete Pipe & Prod. of Cal., Inc. v. Constr. Laborers Pension Tr.




                                          2
for S. Cal., 508 U.S. 602, 622 (1993) (internal quotation marks and citation

omitted).

      AFFIRMED.




                                         3